Vanguard S&P Small-Cap 600 ETF Summary Prospectus September 7, 2010 Exchange-traded fund shares that are not individually redeemable and are traded on NYSE Arca Vanguard S&P Small-Cap 600 Index Fund - ETF Shares (VIOO) The Funds statutory Prospectus and Statement of Additional Information dated September 7, 2010, are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Funds Prospectus, which contains more information about the Fund and its risks. You can find the Funds Prospectus and other information about the Fund online at www.vanguard.com/prospectus . You can also get this information at no cost by calling 866-499-8473 or by sending an e-mail request to online@vanguard.com. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Investment Objective Vanguard S&P Small-Cap 600 Index Fund seeks to track the performance of a benchmark index that measures the investment return of small-capitalization stocks in the United States. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold ETF Shares of Vanguard S&P Small-Cap 600 Index Fund. Shareholder Fees (Fees paid directly from your investment) Transaction Fee on Purchases and Sales None through Vanguard (Broker fees vary) Transaction Fee on Reinvested Dividends None through Vanguard (Broker fees vary) Exchange Fee on Conversion to ETF Shares None through Vanguard (Broker fees vary) Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.10% 12b-1 Distribution Fee None Other Expenses 0.05% Total Annual Fund Operating Expenses 0.15% Example The following example is intended to help you compare the cost of investing in ETF Shares of Vanguard S&P Small-Cap 600 Index Fund with the cost of investing in other funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in S&P Small-Cap 600 ETF. This example assumes that S&P Small-Cap hares provide a return of 5% a year and that operating expenses match our estimates. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years $15 $48 This example does not include the brokerage commissions that you may pay to buy and sell ETF Shares of the Fund. 1 Portfolio Turnover The Fund has no operating history and therefore has no portfolio turnover information. Primary Investment Strategies The Fund employs a passive managementor indexinginvestment approach designed to track the performance of the S&P SmallCap 600 ® Index, a broadly diversified index that measures the performance of stocks of small-size U.S. companies. The Fund attempts to replicate the target index by investing all, or substantially all, of its assets in the stocks that make up the Index, holding each stock in approximately the same proportion as its weighting in the Index. Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Funds performance could be hurt by:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Funds target index may, at times, become focused in stocks of a particular sector, category, or group of companies. Because the Fund seeks to track its target index, the Fund may underperform the overall stock market.  Investment style risk , which is the chance that returns from small-capitalization stocks will trail returns from the overall stock market. Historically, small-cap stocks have been more volatile in price than the large-cap stocks that dominate the overall market, and they often perform quite differently. Because ETF Shares are traded on an exchange, they are subject to additional risks:  S&P Small-Cap hares are listed for trading on NYSE Arca and can be bought and sold on the secondary market at market prices. Although it is expected that the market price of an S&P Small-Cap hare typically will approximate its net asset value (NAV), there may be times when the market price and the NAV vary significantly. Thus, you may pay more or less than NAV when you buy S&P Small-Cap hares on the secondary market, and you may receive more or less than NAV when you sell those shares.  Although S&P Small-Cap hares are listed for trading on NYSE Arca, it is possible that an active trading market may not develop or be maintained.  Trading of S&P Small-Cap hares on NYSE Arca may be halted if NYSE Arca officials deem such action appropriate, if S&P Small-Cap hares are delisted from NYSE Arca, or if there is an activation of circuit breakers (a rule that requires a halt in trading for a specific period of time when market prices decline by a specified percentage during the course of a trading day). 2 An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The Fund began operations on September 7, 2010, so performance information is not yet available. Investment Advisor The Vanguard Group, Inc. Portfolio Manager Michael H. Buek, CFA, Principal of Vanguard. He has managed the Fund since its inception in 2010. Purchase and Sale of Fund Shares You can buy and sell ETF Shares of the Fund through a brokerage firm. The firm may charge you a commission to execute the transaction. Unless imposed by your brokerage firm, there is no minimum dollar amount you must invest and no minimum number of shares you must buy. The price you pay or receive for ETF Shares will be the prevailing market price, which may be more or less than the NAV of the shares. ETF Shares of the Fund cannot be purchased or redeemed directly with the Fund, except by certain authorized broker-dealers. These broker-dealers may purchase and redeem ETF Shares only in large blocks (Creation Units) worth several million dollars, and only in exchange for baskets of securities rather than cash. For this Fund, the number of ETF Shares in a Creation Unit is 50,000. Tax Information The Funds distributions may be taxable as ordinary income or capital gain. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares or related services. 3 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. Vanguard S&P Small-Cap 600 ETFFund Number 3345 CFA ® is a trademark owned by CFA Institute. Standard & Poor's ® , S&P ® , S&P 500 ® , Standard & Poor's 500,500
